Title: To James Madison from James Leander Cathcart, 4 July 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


4 July 1802, Leghorn. No. 8. Enclosures A and B, along with his dispatch no. 7 which was forwarded by the Liberty on 3 June, relate all information of importance on U.S. affairs with Tripoli and Tunis. Tripolitan cruisers have been frequently at sea since the war began, and this at a time when the extent of American commerce “never was so valuable.” Has seen twenty-four American ships “in this port at once last year—two thirds of whom were unarmed.” Wishes something may be done “to prevent … our merchant ships from passing up the Mediterranean unarmed & without convoy.” Suggests that this could be effected “by govt. declaring, that the seamen captured under certain predicaments would not be redeemed at the publick expence.”
“The Bashaw of Tripoli seems disposed to enter into a treaty with us, but upon what terms he has not yet declared; Mr. Eaton informs me that a proposition of peace on the part of the Bashaw of Tripoli came thro’ the Bey of Tunis, when it was proposed that the latter should be mediator & Guarantee; Mr. Eaton answd. that we prefer peace to war—when we can obtain it upon honorable terms, but not otherwise.… But I presume that the President will not find it conducive to our interests to admit any other mediators.… We would do well to confide in the strength of our own arms only, any other dependence … will ultimately prove fallacious & we shall undoubtedly become the dupe of our own credulity.”
Believes the “National dignity” was wounded by the Swedish admiral’s declaration that the U.S. could not negotiate with Tripoli without consulting Sweden, while at the same time he was trying to conclude a separate peace; “this Stratagem … was as mean as unjustifiable.” Nissen has rendered the U.S. “as great Services as we had any right to expect from the Agent of a foreign Nation, but it is by no means ungenerous to beleive that … he would be happy if we would continue the war until Denmark concluded on terms of permanent Peace with Tripoli.” Nissen fears that U.S. peace negotiations might “either serve to precipitate the war with Denmark or oblige them to Concessions.” Notes that in these negotiations “the most intelligent Officer who has not a knowledge of the Language & manners & Customs of Barbary may be led astray by specious pretences,” despite the best intentions. Requests “instructions founded on fix’d principles & couched in terms explicit & concise.” Repeats his request for credit to furnish him with cash. Notes in a postscript his receipt of “the pamphlets alluded to in your last.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 4 pp.; marked “Duplicate”; in a clerk’s hand; docketed by Brent. Extract transmitted by Jefferson to Congress on 15 Dec. 1802 and printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:462.



   
   Enclosure A is a private letter from Cathcart to JM, 4 July 1802 (2 pp.; docketed by Brent as received 6 Oct.), in which Cathcart wrote that the bey of Tunis “seems determined to exclude me” as Eaton’s replacement and requested that “no delicacy on my acct. may influence the nomination.” For Cathcart’s wish to be named consul at Tunis, see his letter to JM, 5 Mar. 1802.




   
   Enclosure B (5 pp.) is headed “Extracts of letters from Mr. Nissen to Mr. Cathcart dated at Tripoli May the 10th. & 22nd. 1802.” In the first letter Nissen reported the Tripolitan declaration of war against Sweden on 5 May and included “confidential communications” on Danish policy not to pay Tripoli’s “extravagant demands even if War should be the immediate consequence” and suggestions about the coming peace negotiations between the U.S. and Tripoli, one of which was the conviction that only Cathcart would be able to make peace “on terms that will insure to your nation the advantages which you have created” (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:148–49). In his 22 May letter Nissen repeated his opinion that U.S. negotiations with the pasha should be postponed until Cathcart’s arrival, described the circumstances of an “unfortunate accident” that resulted in the imprisonment of eleven Swedes, reported having seen one American and three Swedish frigates offshore, and related the pasha’s threat that if the Swedes “burn his ships & the town … he will burn their prisoners.”



   
   A full transcription of this document has been added to the digital edition.

